Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitation 15 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder first, second, third, fourth program code coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 6, 8, 11, 13, 15, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (Pub. No. US 2014/0047119) in view of Lunsman in view of Rastogi (Pat. No. US 10,594,562) in further view of Koniges (Pub. No. US 2016/0299750).
Claim 1, Wong teaches “a method for managing a hyperconverged system, the method comprising:  identifying, by the computer system, a set of supported applications for the hyperconverged system that are… undeployed ([0022] The service specification may specify particular hardware types (for example, a load balancer machine, three web server machines, etc.), the required attributes or characteristics therefore (for example, must be running a particular operating system, have at least a certain amount of memory, have a certain CPU speed, have a certain swap space, etc.), as well as any non-hardware requirements (for example, must be running a particular piece of software or must have a specific software license available). The requirements may also specify particular constraints related thereto. For example, a fairly typical constraint may specify or prefer that application components should be hosted on separate resources (e.g., separate physical machines), so as to minimize the impact in the event of a resource failing (no single point of failure). … Additionally, the constraints may specify or prefer that certain application components be hosted on particular resources or groups of resources--for example, where certain resources are particularly suitable for hosting particular types of application components, or where there is a preference that certain application components be hosted on the resources belonging to (but which are nevertheless shared in the shared computing environment) a particular department or geographical location. The constraints can specify which specific resources or types of resources an application component can be hosted on; in some situations it may be more appropriate and/or efficient to specify which resources or types of resources an application component cannot be hosted on. …. The resource requirements may be as general or specific as considered appropriate, depending on what is considered necessary (or preferable) to run the application.); determining, by the computer system, whether a number of additional hardware nodes is needed to deploy and utilize the set of supported applications for the hyperconverged system that have been purchased but are undeployed ([Fig. 3] need more resources [0077] FIG. 3 is a flowchart illustrating some of the basic interactions at the application manager of the disclosed system. The application manager evaluates whether conditions have arisen where more resources are needed (block 33).) Examiner notes: Lunsman teaches a computer may be hyperconverged ([Col. 15, Lines 58-64] Computer. As used herein, a " computer" is any electronic device that includes a processor and that is capable of executing programs comprising machine-readable instructions, including, for example, a server, a converged (or hyperconverged) appliance, a rack-scale system, some storage arrays, a personal computer, a laptop computer, a smartphone, a tablet, etc.) and therefore would be obvious to one ordinarily skilled in the art, the combination would teach a components can be a “hyperconverged system”.)”.
However, Wong may not explicitly teach the further limitations. 
Rastogi teaches “monitoring, by a computer system, hardware resource usage in the hyperconverged system ([Col. 9, Lines 3-20] In the example shown, autoscale trigger 402 is configured to generate triggers that indicate whether additional servers are to be scaled out (added) or some existing servers are to be scaled in (removed). Specifically, autoscale trigger 402 includes an alert generator 408 which obtains operational data (including metrics, events, etc.) associated with the servers by polling the servers and/or listening for messages sent by the servers. Autoscale trigger engine 402 further includes an analytics component 410 and an intelligent autoscaler 412. The analytics component analyzes the metrics and events received by the alert component and sends results to intelligent autoscaler 412 to be further processed. Based on data received from alert component 408 and/or analytics component 410, the intelligent autoscaler predicts an expected load for the pool of servers, determines an estimated capacity, and generates a trigger for scaling out or scaling in servers as needed. Detailed operations of the intelligent autoscaler are described below.) initiating, by the computer system, a set of actions in response to a determination that the number of additional hardware nodes is needed ([Col. 9, Lines 47-64] “In some embodiments, the autoscale decision engine will invoke a script (e.g., a WebHook or Python script) to launch a new instance of a server or terminate an existing instance of a server; in some embodiments, the autoscale decision engine will send a message or the like to an autoscale orchestration component 406 to invoke a system or infrastructure call to initiate a new active server or terminate an existing server. For example, for system implementations based on OpenStack.RTM., Amazon.RTM. Web Services (AWS), or VMware.RTM., one or more corresponding application programming interface (API) calls are invoked to initiate a server in OpenStack.RTM., AWS, vCenter.RTM. environments, respectively. When the autoscale orchestration component completes its handling of a trigger, an event is optionally generated to indicate whether the scaling operation is successfully completed. In some embodiments, the autoscale decision engine will perform a user-configured behavior such as sending an alert or the like.”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Rastogi with the teachings of Wong in order to provide a system that teaches monitoring and configuration. The motivation for applying Rastogi teaching with Wong, Lunsman teaching is to provide a system that allows for configuration of new servers. Wong, Lunsman, Rastogi are analogous art directed towards allocating resources. Together Wong, Lunsman, Rastogi teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Rastogi with the teachings of Wong, Lunsman by known methods and gained expected results. 
However, the combination may be silent regarding the undeployed applications are purchased. 
Koniges teaches as evidence applications are purchased and therefore teaches “applications….that have been purchased but are undeployed ([0025] FIG. 1 illustrates an example data flow associated with providing a customized automated install process. A purchaser 10 makes a purchase of computer hardware or software. The details of the purchase are captured at purchase capture 100. The purchase capture 100 may occur at a point of sale device, at a trusted vendor apparatus that has adequate computer security installed, at a server accessed during the purchase, at a website accessed during the purchase, or at other secure locations. The purchase capture 100 may produce an electronic record that includes information that identifies the computer hardware or software. The details of the purchase may be provided securely to the vendor. For example, the details of the purchase may be provided through a secure link to a location inside the vendor's firewall, or may be made available at a data storage location from which the vendor can retrieve data. The details may include identifiers of the computer hardware and software purchased, an activation date, an activation duration, an activation end date, or other information. The information may be stored in an electronic record associated with a license to the hardware or software)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Koniges with the teachings of Wong, Lunsman, Rastogi in order to provide a system that teaches purchased applications. The motivation for applying Koniges teaching with Wong, Lunsman, Rastogi teaching is to provide evidence applications are purchased prior to deployment. Wong, Lunsman, Rastogi, Koniges are analogous art directed towards allocating resources. Together Wong, Lunsman, Rastogi, Koniges teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Koniges with the teachings of Wong, Lunsman, Rastogi by known methods and gained expected results. 
Claim 4, combination teaches the claim, where Koniges teaches “the method of claim 1, wherein identifying, by the computer system, the set of supported applications for the hyperconverged system that have been purchased but are undeployed comprises: identifying, by the computer system, the set of supported applications for the hyperconverged system that have been purchased but are undeployed from a set of purchase orders for the set of supported applications ([0025] FIG. 1 illustrates an example data flow associated with providing a customized automated install process. A purchaser 10 makes a purchase of computer hardware or software. The details of the purchase are captured at purchase capture 100. The purchase capture 100 may occur at a point of sale device, at a trusted vendor apparatus that has adequate computer security installed, at a server accessed during the purchase, at a website accessed during the purchase, or at other secure locations. The purchase capture 100 may produce an electronic record that includes information that identifies the computer hardware or software. The details of the purchase may be provided securely to the vendor. For example, the details of the purchase may be provided through a secure link to a location inside the vendor's firewall, or may be made available at a data storage location from which the vendor can retrieve data. The details may include identifiers of the computer hardware and software purchased, an activation date, an activation duration, an activation end date, or other information. The information may be stored in an electronic record associated with a license to the hardware or software. [0026] With this information available, neither the purchaser 10 nor the vendor needs to rely on a generic user manual. Instead, the vendor may provide a customized automated installation process (CAIP) 150 to the purchaser 10. The CAIP 150 may cover only what the purchaser 10 purchased and exactly what the purchaser 10 purchased. The CAIP 150 may provide a linear installation experience where the installer simply follows directions without having to make decisions. [0027] Information from the purchase capture 100 may be provided to a database (e.g., install base 110). At some point after the purchase, there will be a hardware/software delivery 120. When the purchaser 10 receives the hardware/software delivery 120, the purchaser 10 is provided with information for performing registration 130. Registration 130 occurs after purchase and before installation. Registration 130 thus provides an opportunity to verify that the purchaser 10 has received the items that were identified at the purchase capture 100. The vendor acquires information from the registration 130 and produces a bill of materials that is delivered at 140. FIG. 16 illustrates a screen shot associated with verifying that the purchaser 10 has received the items that were identified at the purchase capture 100. The verification step may occur before the purchaser 10 is presented with an end user license agreement (EULA). The purchaser 10 and the vendor can reconcile the hardware/software delivery 120 with the purchase and the bill of materials. Detecting a registration 130 may include receiving data from a purchaser computer, receiving data through a website, receiving data telephonically, or other actions.)”.
Rational to claim 1 is applied here.
Claim 6, the combination teaches the claim, wherein Rastogi teaches “The method of claim 1, wherein the set of actions is selected from at least one of send a recommendation to add the number of additional hardware nodes, generate a purchase order for the number of additional hardware nodes, deploy a set of undeployed hardware nodes ([Col. 9, Lines 47-64] “In some embodiments, the autoscale decision engine will invoke a script (e.g., a WebHook or Python script) to launch a new instance of a server or terminate an existing instance of a server; in some embodiments, the autoscale decision engine will send a message or the like to an autoscale orchestration component 406 to invoke a system or infrastructure call to initiate a new active server or terminate an existing server. For example, for system implementations based on OpenStack.RTM., Amazon.RTM. Web Services (AWS), or VMware.RTM., one or more corresponding application programming interface (API) calls are invoked to initiate a server in OpenStack.RTM., AWS, vCenter.RTM. environments, respectively. When the autoscale orchestration component completes its handling of a trigger, an event is optionally generated to indicate whether the scaling operation is successfully completed. In some embodiments, the autoscale decision engine will perform a user-configured behavior such as sending an alert or the like.”); or reallocate a set of deployed hardware nodes”.
Rational to claim 1 is applied here.
Claim 8, “a computer system comprising a processor operatively coupled to a memory having computer usable program code stored therein that is operable, when executed by the processor, to perform steps of:: monitor hardware resource usage in a hyperconverged system; identify a set of supported applications for the hyperconverged system that have been purchased but are undeployed; determine whether a number of additional hardware nodes is needed to deploy and utilize the set of supported applications for the hyperconverged system that have been purchased but are undeployed; and initiate a set of actions in response to a determination that the number of additional hardware nodes is needed to deploy and utilize the set of supported applications for the hyperconverged system that have been purchased but are undeployed” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 11, “the hardware management system of claim 8, wherein in identifying the set of supported applications for the hyperconverged system that have been purchased but are undeployed, the computer system is configured to: identify the set of supported applications for the hyperconverged system that have been purchased but are undeployed from a set of purchase orders for the set of supported applications” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 13, “the hardware management system of claim 8, wherein the set of actions is selected from at least one of send a recommendation to add the number of additional hardware nodes, generate a purchase order for the number of additional hardware nodes, deploy a set of undeployed hardware nodes, or reallocate a set of deployed hardware nodes” is similar to claim 6 and therefore rejected with the same references and citations.
Claim 15, “a computer program product for managing a hyperconverged system, the computer program product comprising: a computer-readable storage media; first program code, stored on the computer-readable storage media, for monitoring hardware resource usage in the hyperconverged system; second program code, stored on the computer-readable storage media, for identifying a set of supported applications for the hyperconverged system that have been purchased but are undeployed; third program code, stored on the computer-readable storage media, for determining whether a number of additional hardware nodes is needed to deploy and utilize the set of supported applications for the hyperconverged system that have been purchased but are undeployed; and fourth program code, stored on the computer-readable storage media, for initiating a set of actions in response to a determination that the number of additional hardware nodes is needed to deploy and utilize the set of supported applications for the hyperconverged system that have been purchased but are undeployed” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 18, “the computer program product of claim 15, wherein the second program code comprises: program code, stored on the computer-readable storage media, for identifying the set of supported applications for the hyperconverged system that have been purchased but are undeployed from a set of purchase orders for the set of supported applications” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 20, “the computer program product of claim 15, wherein the set of actions is selected from at least one of send a recommendation to add the number of additional hardware nodes, generate a purchase order for the number of additional hardware nodes, deploy a set of undeployed hardware nodes; or reallocate a set of deployed hardware nodes” is similar to claim 6 and therefore rejected with the same references and citations.
Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Lunsman in view of Rastogi in view of Koniges in further view of Roy (Pub. No. US 2018/0285166)
Claim 2, the combination may not explicitly teach the claim.
Roy teaches “the method of claim 1, wherein monitoring, by the computer system, the hardware resource usage in the hyperconverged system comprises: periodically collecting, by the computer system, hardware resource usage metrics from the hyperconverged system; storing, by the computer system, the hardware resource usage metrics collected from the hyperconverged system in a time series database; and analyzing, by the computer system, the hardware resource usage metrics stored in the time series database to determine the hardware resource usage in the hyperconverged system ([0072] In some example implementations, policy controller 201 is configured to apply dynamic thresholds, which enable outlier detection in resource consumption based on historical trends. For example, resource consumption may vary significantly at various hours of the day and days of the week. This may make it difficult to set a static threshold for a metric. For example, 70% CPU usage may be considered normal for Monday mornings between 10:00 AM and 12:00 PM, but the same amount of CPU usage may be considered abnormally high for Saturday nights between 9:00 PM and 10:00 PM. With dynamic thresholds, policy agent 205 may learn trends in metrics across all resources in scope to which an alarm applies. For example, if an alarm is configured for a host aggregate, policy agent 205 may learn a baseline from metric values collected for hosts in that aggregate. Similarly, policy agent 205 may, for an alarm with a dynamic threshold configured for a project, learn a baseline from metric values collected for instances in that project. Then, policy agent 205 may generate an alarm when a measurement deviates from the baseline value learned for a particular time period. Alarms having a dynamic threshold may be configured by metric, period of time over which to establish a baseline, and sensitivity. Policy agent 205 may apply the sensitivity setting to measurements that deviate from a baseline, and may be configured as "high," "medium," or "low" sensitivity. An alarm configured with "high" sensitivity may result in policy agent 205 reporting to policy controller 201 smaller deviations from a baseline value than an alarm configured with "low" sensitivity.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Roy with the teachings of Wong, Lunsman, Rastogi, Koniges in order to provide a system that teaches storing time events. The motivation for applying Roy teaching with Wong, Lunsman, Rastogi, Koniges teaching is to provide evidence capturing data may include time for the purposes of monitoring resources. Wong, Lunsman, Rastogi, Koniges, Roy are analogous art directed towards allocating resources. Together Wong, Lunsman, Rastogi, Koniges, Roy teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Roy with the teachings of Wong, Lunsman, Rastogi, Koniges by known methods and gained expected results. 
Claim 9, “the hardware management system of claim 8, wherein in monitoring the hardware resource usage in the hyperconverged system, the computer system is configured to: periodically collect hardware resource usage metrics from the hyperconverged system; store the hardware resource usage metrics collected from the hyperconverged system in a time series database; and analyze the hardware resource usage metrics stored in the time series database to determine the hardware resource usage in the hyperconverged system” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 16,”the computer program product of claim 15, wherein the first program code comprises: program code, stored on the computer-readable storage media, for periodically collecting hardware resource usage metrics from the hyperconverged system; program code, stored on the computer-readable storage media, for storing the hardware resource usage metrics collected from the hyperconverged system in a time series database; and program code, stored on the computer-readable storage media, for analyzing the hardware resource usage metrics stored in the time series database to determine the hardware resource usage in the hyperconverged system” is similar to claim 2 and therefore rejected with the same references and citations.
Claims 3, 5, 7, 10, 12, 14, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Lunsman in view of Rastogi in view of Koniges in further view of Roy in further view of Wen (Pat. No. US. 10,489,215 )
Claim 3, the combination may not explicitly teach the claim.
Wen teaches “The method of claim 2, wherein determining, by the computer
system, whether the number of additional hardware nodes is needed to deploy and utilize the set
of supported applications for the hyperconverged system that have been purchased but are
undeployed comprises: determining, by an artificial intelligence system in the computer system, whether the number of additional hardware nodes is needed to deploy and utilize the set of supported
applications for the hyperconverged system that have been purchased but are undeployed; and
responsive to determining that the number of additional hardware nodes is needed, providing a predicted recommendation regarding the number of additional hardware nodes before the number of additional hardware nodes are needed based on the hardware resource usage metrics stored in the time series database ([Col. 19, Line 20-40] Referring to FIG. 5C2, the view 502.sub.6 presents a scenario generated by combining a plurality of workloads (at step 576). Specifically, the predicted resource usage results responsive to adding the "SQL Server" workload in view 502.sub.5 are depicted as the overall runway (e.g., as shown in view 502.sub.6). A set of resource usage requirements for the combined workloads are calculated (at step 574) and the overall impact of deploying the future workloads is displayed (at step 569). In this example, the "Overall Runway" is reduced from "318 days" to "80 days". Also shown in view 502.sub.6 is a breakdown of the predicted resource usage characteristics pertaining to the workloads. As pertaining to the SQL workload, a CPU usage of "25 GHz", a memory usage of "50 GB", and a storage usage of "8 TB" are shown. If the resource usage requirements for the combined workloads would require additional hardware to achieve the target runway, then a recommend button can be displayed (step 561). The user can click on a " Recommend" button to accept a set of hardware recommendations that are generated to remediate the deficiencies in the then-current "Hardware" with respect to satisfying the plurality of planned workloads.)”.

Claim 5, the combination may not explicitly teach an engine is artificially based.
Wen teaches “the method of claim 2, wherein determining, by the computer system, whether the number of additional hardware nodes is needed to deploy and utilize the set of supported applications for the hyperconverged system that have been purchased but are undeployed comprises: determining, by an artificial intelligence system in the computer system, whether the number of additional hardware nodes is needed to deploy and utilize the set of supported applications for the hyperconverged system that have been purchased but are undeployed; and responsive to determining that the number of additional hardware nodes is needed, providing a predicted recommendation regarding the number of additional hardware nodes before the number of additional hardware nodes are needed based on the hardware resource usage metrics stored in the time series database ([Col. 21, Line 17-34] Resource deployment scenario 7A00 refers to the view 502.sub.7 as earlier presented as pertaining to FIG. 5D. More specifically, the "Hardware" section of view 502.sub.7 indicates at least a portion of the resource allocation operations associated with the selected workload planning scenario (e.g., scenario "my_scenario_1") can comprise deploying an "NX7500" appliance having "2" nodes on "09/30/2016". According to some embodiments, a user might invoke a view 702 to facilitate modification of the aforementioned resource deployment. Specifically, for example, an edit icon might be clicked in view 502.sub.7 to invoke the view 702. As shown in the example represented by view 702, various configuration parameters pertaining to the appliance to be deployed can be modified, such as parameters pertaining to the computing platform model type, the CPU capacity, the memory capacity, the HDD capacity, the SSD capacity, the number of nodes, the deployment dates, and/or other configuration parameters.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Wen with the teachings of Wong, Lunsman, Rastogi, Koniges, Roy in order to provide a system that teaches recommendations. The motivation for applying Wen teaching with Wong, Lunsman, Rastogi, Koniges, Roy teaching is to provide evidence of resource allocation recommendations to a user for the purposes of continued execution. Wong, Lunsman, Rastogi, Koniges, Roy, Wen are analogous art directed towards allocating resources. Together Wong, Lunsman, Rastogi, Koniges, Roy, Wen teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Wen with the teachings of Wong, Lunsman, Rastogi, Koniges, Roy by known methods and gained expected results. 
Claim 7, the combination may not explicitly teach the claim.
Wen teaches “The method of claim 5, wherein the hardware resource usage comprises at least one a storage usage, a processor usage, a memory usage, and disk input/output, and further comprising: readjusting the predicted recommendation based on at least one event maintained in an
event database, wherein the at least one event indicates an action taken by a user in response to
the predicted recommendation ([Col. 21, Line 17-34] Resource deployment scenario 7A00 refers to the view 502.sub.7 as earlier presented as pertaining to FIG. 5D. More specifically, the "Hardware" section of view 502.sub.7 indicates at least a portion of the resource allocation operations associated with the selected workload planning scenario (e.g., scenario "my_scenario_1") can comprise deploying an "NX7500" appliance having "2" nodes on "09/30/2016". According to some embodiments, a user might invoke a view 702 to facilitate modification of the aforementioned resource deployment. Specifically, for example, an edit icon might be clicked in view 502.sub.7 to invoke the view 702. As shown in the example represented by view 702, various configuration parameters pertaining to the appliance to be deployed can be modified, such as parameters pertaining to the computing platform model type, the CPU capacity, the memory capacity, the HDD capacity, the SSD capacity, the number of nodes, the deployment dates, and/or other configuration parameters.)”.
Rational to claim 3 is applied here.
Claim 10, “the hardware management system of claim 9, wherein in determining whether the number of additional hardware nodes is needed to deploy and utilize the set of supported applications for the hyperconverged system that have been purchased but are undeployed, the computer system is configured to: analyze the hardware resource usage in the hyperconverged system using (1) the hardware resource metrics stored in the time series database and (2) actions performed in response to prior notifications sent recommending adding hardware nodes to the hyperconverged system” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 12, “the hardware management system of claim 8, wherein in determining whether the number of additional hardware nodes is needed to deploy and utilize the set of supported applications for the hyperconverged system that have been purchased but are undeployed, the computer system is configured to: determine whether the number of additional hardware nodes is needed to deploy and utilize the set of supported applications for the hyperconverged system that have been purchased but are undeployed using an artificial intelligence system in the computer system and provide a predicted recommendation regarding the number of additional hardware nodes before the number of additional hardware nodes are needed based on the hardware resource usage metrics stored in the time series database responsive to determining that the number of additional hardware nodes is needed” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 14, “The hardware management system of claim 12, wherein the hardware resource usage comprises at least one a storage usage, a processor usage, a memory usage, and disk input/output, and wherein the computer system is further configured to: readjust the predicted recommendation based on at least one event maintained in an event database, wherein the at least one event indicates an action taken by a user in response to the predicted recommendation” is similar to claim 7 and therefore rejected with the same references and citations.
Claim 17, “the computer program product of claim 16. wherein the third program code comprises: program code, stored on the computer-readable storage media, for analyzing the hardware resource usage in the hyperconverged system using (1) the hardware resource metrics stored in the time series database and (2) actions performed in response to prior notifications sent recommending adding hardware nodes to the hyperconverged system” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 19, “the computer program product of claim 16, wherein the third program code comprises: program code, stored on the computer-readable storage media, for determining whether the number of additional hardware nodes is needed to deploy and utilize the set of supported applications for the hyperconverged system that have been purchased but are undeployed program code, stored on the computer-readable storage media, for providing a predicted recommendation regarding the number of additional hardware nodes before the number of additional hardware nodes are needed based on the hardware resource usage metrics stored in the time series database responsive to determining that the number of additional hardware nodes is needed: and program code, stored on the computer-readable storage media, for readjusting the predicted recommendation based on at least one event maintained in an event database, wherein the at least one event indicates an action taken by a user in response to the predicted recommendation” is similar to claim 5 and therefore rejected with the same references and citations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199